DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 11-4-2021, with respect to claims 8-17 have been fully considered and are persuasive.  The prior art rejection(s) of cited in the last, pending office action have been withdrawn. 
Response 
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  the insertion of comma in line 5 is necessary after the limitation VoIP in: ‘…VoIP or…’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the insertion of capital letter in line 9 is necessary in: ‘…ARC subscriber Identity …’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the space in line 16 is not necessary in: ‘…presentation  unit…’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the insertion of a comma in line 16 is necessary after the limitation GUI in: ‘…GUI via…’.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the removal of spaces in lines 3-4 is necessary in: ‘…corresponding    ARC   Subscriber…’.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the insertion of capital letters in line 2 is necessary in: ‘…ARC subscriber identity …’.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653